FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                       November 21, 2016
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
BRADLEY KREBS,

      Plaintiff - Appellant,

v.                                                          No. 16-3096
                                               (D.C. No. 5:16-CV-03031-SAC-DJW)
JUDITH WILLIAMS,                                             (D. Kan.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.
                  _________________________________

      Bradley Krebs appeals the district court’s dismissal of his complaint as

frivolous under 28 U.S.C. §§ 1915A. Krebs filed suit against his mother, alleging that

she failed to “care for [his] legal matters” and to support him during his incarceration

as they had agreed. R. vol. 1 at 5. In his complaint, Krebs alleges that he and his

mother are Kansas citizens, and that his mother caused him $14,000 in damages.

      A few months after filing his complaint, Krebs filed a Motion to Temporarily

Set Aside or Possibly Dismiss Case. There, Krebs asserted that he was “once again

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
on good terms” with his mother and wished to avoid offending her with his lawsuit.

Krebs asked the district court to stay his case indefinitely or alternatively to dismiss

his case without notifying his mother. Id. at 23.

      A few days later, the district court granted Krebs’s wish and dismissed his case

as frivolous. The district court construed Krebs’s complaint broadly as a claim under

42 U.S.C. § 1983 and determined that because his mother was not a state actor, his

complaint was frivolous. See West v. Atkins, 487 U.S. 42, 48 (1988) (“To state a

claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.”).

      On appeal, Krebs argues that the district court erred because “[t]he District

Court should not have recognized this suit as a ‘section 1983’ suit.” Appellant’s

Opening Br. at 3. Krebs claims that “[t]his case was clearly and evidently one against

a civilian over a personal matter pertaining to belongings and contractual agreements

rather than one against government entities.” Id. Krebs argues that rather than

dismissing his case, the district court should have temporarily set aside the case.

      Because Krebs appears pro se, we afford his pleadings liberal construction. See

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But his pro se status does not

excuse his obligation to comply with the requirements of substantive law. See McNeil

v. United States, 508 U.S. 106, 113 (1993).

      We conclude that the district court lacked subject-matter jurisdiction to

dismiss Krebs’ complaint. A federal court has diversity jurisdiction under 28 U.S.C.

                                           2
§ 1332(a) to entertain state-law contract claims only when “each defendant is a

citizen of a different State from each plaintiff” and the amount in controversy

exceeds $75,000. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978);

see 28 U.S.C. § 1332(a)(1). Krebs’s complaint fails to satisfy these requirements.

First, he alleges that he and his mother are citizens of Kansas. Second, he alleges the

amount in controversy is $14,000. And Krebs has disavowed asserting a claim under

42 U.S.C. § 1983. So Krebs has no claim supporting federal-question jurisdiction.

See 28 U.S.C. § 1331. Thus, the district court lacked subject-matter jurisdiction over

Krebs’s case and properly dismissed his Complaint.

      Because the district court lacked jurisdiction, we remand this case to the

district court with instructions to dismiss Krebs’ complaint without prejudice.

Krebs’s Motion for leave to proceed without prepayment of costs of fees is denied.

Krebs is ordered to immediately pay any unpaid balances.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                          3